        McGuireWoods LLP



                                                                                                          MEMO ENDORSED
1251 Avenue of the Americas
                  20th Floor
       New York, NY 10020
      Phone: 212.548.2100
         Fax: 212.548.2150
   www.mcguirewoods.com

         Philip A. Goldstein                                                                                                                        pagoldstein@mcguirewoods.com
       Direct: 212.548.2167                                                                                                                                     Fax: 212.715.6275




             March 27, 2020

             Via CM/ECF

             The Honorable Katherine Polk Failla
             United States District Court
             Southern District Of New York
             Thurgood Marshall United States Courthouse
             40 Foley Square
             New York, NY 10007

                      Re:           Cara Nasisi et al. v. Comprehensive Health Management, Inc.
                                    Case No. 1:19-cv-4132-KPF
                                    Joint Request for Further Extension of Time

             Dear Judge Failla:

                      On November 18, 2019, the Court issued an Order on the parties’ Agreed Motion to
             Conditionally Certify a Narrowed Class and Approve Notice to Potential Plaintiffs in the
             Collective. See Dkt. No. 73. In that Order, the Court ordered that the parties file a Supplemental
             Proposed Civil Case Management Plan and Scheduling Order within 120 days of entry of the order,
             i.e., by Monday, March 16th. On Friday, March 13th, this Court granted an extension of time to
             file the Supplemental Proposed Civil Case Management Plan and Scheduling Order through
             Monday, March 30th as the joint request of the parties.

                      The basis of the previous request for extension of time was that the parties have been
             discussing a potential mediation of this matter that would preclude the need for further discovery.
             Defendant is an operator of health plans in New York, New Jersey, Florida, Illinois and other states
             that have been heavily impacted by the COVID-19 public health crisis. Due to the focus on exigent
             legal issues relating to this crisis, Defendant has been unable to reach a resolution on whether to
             mediate this matter. Consequently, the parties respectfully request that their deadline to submit a
             Supplemental Proposed Civil Case Management Plan and Scheduling Order be extended by an
             additional seven (7) days, through Monday, April 6th.

                    No other scheduled dates will be impacted by the requested extension of time. The parties
             appreciate the Court’s consideration of this request.

             Jointly and respectfully submitted,



                      Atlanta | Austin | Baltimore | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
                  Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington, NC



             128260830_1
Hon. Katherine Polk Failla
March 27, 2020
Page 2


/s/ Philip A. Goldstein                    /s/ Maureen A. Salas
Philip A. Goldstein                        Maureen A. Salas
Counsel for Defendant                      Counsel for Plaintiffs


cc:     All Counsel of Record via CM/ECF



SO ORDERED:

      March 27, 2020
Date: __________________
      New York, New York


_____________________________________
Hon. Katherine Polk Failla




128260830_1
